The defendant claims that his conviction of criminal possession of stolen property in the fifth degree was not based on legally sufficient evidence. We disagree. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence of the defendant’s recent and exclusive possession of stolen property was legally sufficient to support the finding that the defendant knowingly possessed such stolen property (see Penal Law § 165.40; People v Zorcik, 67 NY2d 670, 671 [1986]; People v Douglas, 254 AD2d 367, 368 [1998]).
Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contention is without merit. Fisher, J.P., Angiolillo, Balkin and Leventhal, JJ., concur.